Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 6 – 8, 11 – 13, 15, and 17 – 19 are amended. 
Claims 1 – 20 are pending. 

Response to Amendment
The rejection of claims 8, 13, and 19, under 35 U.S.C. 112(b) is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 04/12/2021, with respect to the rejection of claims 1 – 20, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of claims 1 – 20, under 35 U.S.C. 102(a)(1), has been withdrawn. 
Specifically, Vogan failed to identically discloses at least the storing a first portion of the data elements and a first parity value to the plural number of regions and a remaining portion of the data elements and a second parity value to a subset of the plural number of regions, as claimed.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method and a data storage device.

The claimed invention, regarding claim 1 as representative, recites features such as: arranging a distributed storage space of a non-volatile memory into blocks data elements and parity elements across a plural number of regions; and writing a non-standard parity data set to the distributed storage space.

The prior art of record (Vogan et al., U.S. Publication 2014/0281814, Pioch et al. U.S. Publication 2019/0095281, and Olbrich et al. U.S. Publication 2016/0299812, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111